Title: To George Washington from Archibald McClean, 4 August 1797
From: McClean, Archibald
To: Washington, George



Sir
Alexandria 4th August 1797

Having been appointed administrator to the estate of Mrs Kirk deceased, relict of James Kirk esqr. late of this town, I am desirous of settling the accounts as speedily as possible. Mrs Kirk, before her death, informed me that a bond had been lodged with you to satisfy a debt due you from Mr Kirk’s estate, and that there is still a balance of said bond remaining in your hand. As I have not met with any papers of hers from which I could procure accurate information on the subject, I request the favour of you, sir, to transmit me a particular statement of the matter. Please do it by this day week, as I expect to leave town then & shall not return for some time. With respect yours &c.

Archd McClean

